Citation Nr: 1739889	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-05 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, including degenerative joint disease/degenerative disc disease of the lumbar spine, with a left sided L5, S1 lumbar radiculopathy with foot drop.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a low back disorder, including DJD/DDD of the lumbar spine.  He perfected a timely appeal to that decision.  

On May 10, 2017, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the file was held open for 60 days in order that the Veteran may be afforded additional time to submit evidence in connection with his claims.  In June 2017, the Veteran requested additional time in which to submit evidence to the Board.  Additional evidence was received in August 2017, and the Veteran's representative submitted a statement indicating that they would like to waive initial RO adjudication of additionally submitted evidence.  


FINDING OF FACT

The Veteran's currently diagnosed low back disorder, DJD/DDD of the lumbar spine with a left sided L5, S1 lumbar radiculopathy with foot drop, did not have its onset during his active duty service, did not manifest within one year of active service, or is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, DJD/DDD of the lumbar spine with a left sided L5, S1 lumbar radiculopathy with foot drop, have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran maintains that he developed a chronic low back disorder as a result of his duties in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

After review of the evidence of record, the Board finds that the most probative evidence addressing whether the Veteran's current low back disorder was caused or aggravated by his military service is against the claim.  

The record reflects that the Veteran has a current low back disability.  Significantly, a DBQ examination conducted in May 2011 reported a diagnosis of degenerative joint disease/degenerative disc disease of the lumbar spine with a left sided L5, S1 lumbar radiculopathy with foot drop, and lumbar microdiscectomy with residuals.  The report noted that these findings were based on an X-ray study of the lumbar spine which revealed diffuse mild DJD and moderate disc space narrowing at L4-L5 and L5-S1.  

The Board next finds that the weight of the lay and medical evidence of record demonstrates that the current lumbar spine disability was not incurred in service, and symptoms of lumbar spine degenerative joint disease were not chronic in service.  Significantly, the Board finds that the STRs, including the December 1975 separation examination, are completely silent with respect to any complaints of or treatment for a back disorder.  The Veteran denied any history of recurrent back pain at separation from active duty..  

The Veteran has asserted that he developed a low back disorder as a result of his duties as a weapons mechanic.  In a statement VA Form 21-4142, dated in August 2008, the Veteran contends that his low back problems are the result of the lifting, bending, and crawling he was required to do under the low aircrafts to work and constant bouncing from driving the bomb lift vehicles with no shocks.  He reported that he did not seek medical attention while in the Air force; but instead took over the counter medications for the pain.  In another statement in support of claim (VA Form 21-4138), dated in August 2008, the Veteran maintained that the constant lifting, pushing, pulling and jarring of his back caused the deterioration of the disks and joints in his lower back.  The Veteran indicated that they were never trained on the proper way to lift the materials and they were never issued back support equipment to wear at work.  Moreover, he reported that frequently worked 12 hour shifts and weekends.  

The Board finds that the weight of the lay and medical evidence is against finding that symptoms of lumbar spine degenerative joint disease were continuous after service separation or that symptoms began to manifest to a compensable degree within one year of service separation.  The records indicate that the Veteran was seen in January 1978 for complaints of backache; at that time, the Veteran related that he was shoveling snow when he developed pain in the lower back.  No pertinent diagnosis was reported.  The Veteran was next seen for complaints of low back pain in April 1978; he indicated that he developed pain while moving equipment at work.  An X-ray of the lumbar spine showed some mild narrowing of L5-S1.  The diagnosis appeared to be L5-S1 disc disease with superimposed sprain.  

The April 1978 treatment records, from Dr. Mario Lecuona, state that the Veteran never had developed back pain while shoveling snow the past winter and that he had never had back pain prior to such time.  During a clinical visit in March 1985, Dr. Mario Lecuona indicated that he saw the Veteran 7 years ago because of low back pain; and that he had intermittently low back discomfort since then.  Among the records was a statement from a nurse, J. L. N., dated April 23, 1987, indicating that the Veteran received ultrasound treatments in October 1986 and March 1987 for his back.  

Of record is a consultation report, dated in April 2006, indicating that the Veteran had a history of chronic low back pain.  The most recent exacerbation happened in February 2006 with lower lumbar pain with radiation to the left thigh causing numbness to the left calf and throbbing into the dorsum of the left foot.  The Veteran presented with MRIs which demonstrated a left paramedian disc protrusion at L4/5 and to a lesser extent at L5/S1. There was a left foraminal stenosis at L4/5 and lesser so at L5/S1, at that level left is greater than right.  The impression was lumbago with prior radiculopathy, L4/5 left paramedian disc protrusion with left foraminal stenosis, L5/S1 disc protrusion with mild foraminal stenosis, left greater than right.  

Private treatment reports from Dr. Michael Hill, dated from February 2006 to March 2010, show that the Veteran received ongoing clinical evaluation and treatment for his low back disc disease.  The records indicate that he underwent a lumbar microdiscectomy left L4-5 in July 2007.  

The Veteran underwent a DBQ examination in May 2011.  At that time, it was noted that the Veteran had lower back degeneration and disc damage at L4; he reported a history of chronic lumbar pain since January 1977.  He stated that the pain started while he was working and was unable to walk suddenly due to new onset of lumbar pain with no injury.  This occurred after service while working as a supervisor for a building maintenance.  It was noted that the Veteran was seen and treated and given traction.  No history of any trauma was reported.  The Veteran indicated that the back pain has increased and is now constant.  It was also reported that the Veteran underwent 2 surgeries on the lumbar area.  X-ray study of the lumbar spine revealed diffuse mild DJD and moderate disc space narrowing at L4-L5 and L5-S1.  The pertinent diagnosis was degenerative joint disease/degenerative disc disease of the lumbar spine with a left sided L5, S1 lumbar radiculopathy with foot drop, and lumbar microdiscectomy with residuals.  

In November 2011, the claims file was referred to the examiner who completed the DBQ examination for an opinion regarding the etiology of the low back condition.  The Veteran was diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine with a left sided L5, S1 lumbar radiculopathy with foot drop.  The examiner noted that the separation examination, dated in December 1975, documented a normal lumbar spine with no lumbar complaints.  Report of medical history was negative for any recurrent back pain or condition.  Private treatment reports reflect a history of lumbar microdiscectomy at L4-5 in July 2007.   Other private treatment reports, dated in September 1998, document a history of a back injury in 1986 with a herniated disc.  Other records dated in April 1978 reported no previous history of back pain.  However, while shoveling snow at work, he developed back pain.  It was made worse later from moving equipment.  X-rays at that time documented a narrowing at l5-S1.  The examiner opined that the Veteran's lumbar condition is not caused by or a result of the same as seen in the service or related to his military service.  The examiner noted that the claims file clearly documents that an acute lumbar condition occurred while the Veteran was at work on April 19, 1978.  Also, treatment notes from Lake Mary primary care reported a history of back injury in 1986 with a herniated disc.  The examiner further noted that the STRs revealed a negative separation examination for any lumbar condition or complaints.  And the Veteran made no lumbar complaints at the time of separation from service.  

At his personal hearing in May 2017, the Veteran maintained that his lower back condition is a direct result of his active duty service as a weapons loader in the United States Air Force from 1972 to 1976, and he continues to suffer today.  The Veteran indicated that he first experienced back pain while in the Air Force, but he did not complain; he simply took medication.  In the service, they were constantly lifting objects that weighed anywhere from 10 pounds to 100 pounds, and they had to get in unusual positions working on the aircraft.-He had constant back pain while in service.  

In August 2017, the Veteran submitted a nexus statement from his treatment physician.  The examiner noted that he had reviewed the Veteran's STRs and treatment records since separation.  He examined the Veteran, and opined that his current chronic severe lumbar stenosis and chronic L5 radiculopathy is most likely caused by or a result of his years of service.  The examiner noted that the Veteran did lift heavy military equipment routinely during his years of service in the Air Force.  All this created structural damage to his lumbar spine and subsequent nerve damage that created physical limitations and restrictions.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a low back disorder.  Significantly, the STRs are completely silent with respect to any complaints or findings of a chronic low back disorder.  A medical history form prior to separation in December 1975 was also negative for any complaints of a back disorder.  The first clinical documentation of the onset of a chronic low back disorder is dated in April 1978, when the Veteran reported that he developed back pain moving equipment at work.  Thus, the evidence does not show that arthritis of the lumbar spine was manifested during the applicable one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  

The Board finds the Veteran's report that he suffered back pain during service but took otc pain medication instead of seeking medical treatment is not credible.  This is inconsistent with his statement in April 1978 that he had never had back problems prior to the snow shoveling injury that winter, well after service.  It is also inconsistent with his report at separation from service that he never had recurrent back pain.  Furthermore, he reported for treatment for many other conditions during service, including a sprained ankle, sinus symptoms, and stomach cramps - if he had back pain during service it is likely that he would have sought treatment for it as he sought treatment for these other conditions.  The Board concludes that what is consistent in the record is he first developed back pain after service.  

In addition, while the Veteran has a current diagnosis of a low back disorder-DJD/DDD of the lumbar spine, there are conflicting medical opinions of record regarding the relationship between a current back disorder and the Veteran's period of service.  Significantly, in a July 2017 medical statement, the Veteran's private physician opined that the back disorder most likely began while he was in service.  The Board notes, however, that this opinion is without supporting rationale.  It is therefore afforded very little probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). "[M]ost of the probative value of a medical opinion lies in its reasoning.  Id. at 304.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.  Id.  More significantly, it is inconsistent with the other evidence of record including the service treatment records and the Veteran's own reports of his back history when he sought treatment in 1978 - that he had no symptoms prior to the post service injury.  

On the contrary, in the May 2011 DBQ examination report, the physician noted that he had reviewed the Veteran's claims folder and that he examined the Veteran.  It is noteworthy that the Veteran reported the onset of back pain in January 1977, after his discharge from service.  He stated that the pain started while he was working and was unable to walk suddenly due to new onset of lumbar pain with no injury; he noted that this occurred after service while working as a supervisor for a building maintenance.  Following a review of the records and examination of the Veteran, the examiner stated that the Veteran's current diagnosis was degenerative joint disease and degenerative disc disease per imaging.  In November 2011, the examiner opined that the Veteran's lumbar condition is not caused by or a result of the same as seen in the service or related to his military service.  The examiner noted that the claims file clearly documents that an acute lumbar condition occurred while the Veteran was at work on April 19, 1978.  Also, treatment notes from Lake Mary primary care reported a history of back injury in 1986 with a herniated disc.  The examiner further noted that the STRs revealed a negative separation examination for any lumbar condition or complaints.  And the Veteran made no lumbar complaints at the time of separation from service.  

More significantly, the above opinions are supported by the remaining evidence or lack thereof.  Because of this, and because the DBQ examiner provided such detailed analyses of what the evidence of record means, the Board finds that the evidence weighs against the Veteran's claim.  Greater weight is given to the DBQ examiner's opinion.  Any current low back disorder is not shown to be attributable to military service.  As such, the Veteran's claim for service connection for a low back disorder must be denied.  

As to the Veteran's statements that there is a relationship between his current low back disorder, DJD/DDD of the lumbar spine, with a left sided L5, S1 lumbar radiculopathy with foot drop, and his military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran's statements as to the etiology of his DJD/DDD of the lumbar spine, diagnosed years after service, are not competent evidence.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Here, the Board finds that any possible relationship between a current lumbar spine disability and an in-service event or injury is not something for which a layman is competent to provide an opinion.  Accordingly, this lay evidence does not constitute competent evidence.  The most probative evidence of record as to the nexus element is the DBQ/VA examination report.  

For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for a low back disorder.  The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim for entitlement to service connection.  38 U.S.C.A. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder, DJD/DDD of the lumbar spine with a left sided L5, S1 lumbar radiculopathy with foot drop, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


